Title: To Thomas Jefferson from Josiah Wyatt, 14 May 1805
From: Wyatt, Josiah
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Newbury Port May 14th. 1805
                  
                  Whith Respect; As i Am; i think; in duty bound; to write to you Sir; As you Sir; Are Made Choice Of; by the Majority Of the People; Of the United States; Of AMerica; therefore Seek Peace & PerSue it; for that Man; that knoweth his Master’s Will; & doth it Not; ShAll be beatton; Whith Many Stripes; therefor Seek first the kingdom Of God & his Righteousness; & All thinGs Shall be Aded Unto You; As it is Unto me A Servant Of the lord; for: the Promise is; that No good thing Will he Whith hold; from them that Walk uprightly; therefore; dear Sir; PleAse to buy the truth; & Sell it Not; For in it; Are the Words Of eternal life; Perhaps; you Sir; May buy it; At A Cheaper Rate; than i did: For i have been in irons; for the truths Sake; Four years; Whith Out bed Or frire: & All that Men & devills; Was Permitted; to inflict upon me; Never the less: i held to Mine in tegrity; that is; to Conquer Or die in battle; for that Man; Or Woman; that looketh back; After Puting their hand unto the Plough; is Not fit; for the king dom Of heaVen; therefore; if you Sir; Are A frienD; unto Religon; Please to be Still Pressing forward; for by the Jentlemen Select Men; Of the towns Of Newbury Port; Portsmouth; &; exeter; the Metroplus; Of the State; Of Newhamshire; in My Absence; Judge Smith Gave Orders; to the Select men; to Open My house: unlawfully: Contrary; to the law Of God: Or man; A White Rope; Seems to be to Good for them: for Judges; Or; Our Rulers; to Up hold burgaloary; & high way Robery; What Can be expected Of the Ruled: but; to follow their example; As the Answer; is very Plain; What will be the fatal Consequenceses; it appears to Me; that both Rullers: & Ruled: Are Pulling down; the Judgements Of God: On Our Own heads; As it Were Whith A CaRt Rope: thereforore; i See that we as A People; Muist Repent; Or Perish Saith the lord Of hosts: if wee be williNg & Obiedent; we Shall eat the good Of the land; but; if we Refuse; & Rebel: We Shall be devour’d Whith the Sword; For the mouth Of the lord; hath Spoken it:
                  Your Most Obiedent very humble Servant: a friend to Rulers & Ruled:
                  
                     Josiah Wyatt of
                     Newbury Port Shipwright
                  
                  
                     All th’o i had Concluded As your honor will See by My Closing the fore Mentioned lines: As A Wise Man Alters his Mind: So i Continue in writing A few lines in Addition there fore As Justice Must & will take Place in the united States Of America: For the earth is the lords & the fullness thereof; he has A Sovrign Right to do Whith it As Seemeth him Just & Right & None Can Stay his hand Or Say Whith Any Propriety: What dost thou Or Why dost thou So for God has All Power: Nevertheless we are the Means in his hand Of ProviDence: Of doing good Or evil & ShAll Receive Accordingly: therefore let us Rulers & Ruled give God; All the Glory for it is his Just due therefore i Request Restitution: AccorDing to the holy law Of Our God; Of the three mentioned towns: this is my Requet that i have Justice done me Whither for Or against Me; yours
                  
                  
                     
                        Josiah Wyatt of Newbury Port
                  
                  
                     in the Name & in the Strength of the lord Of hosts do i Write
                     
                        [In margin on first page:]
                     
                      PS-if it Should be Agreeable Please to Write me A line Or two
                  
               